In a claim to recover damages for personal injuries, the claimant, Cilicia Moore a/k/a Sharon Sheperd, appeals from a judgment of the Court of Claims (Ruderman, J.), dated October 5, 2000, which, after a nonjury trial on the issue of liability, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
We find no basis to disturb the determination of the Court of Claims that the claimant failed to prove by a preponderance of the evidence that the State of New York was negligent in failing to maintain the area where the claimant fell in a reasonably safe condition under the circumstances (see, Bowers v State of New York, 241 AD2d 760, 761; Condon v State of New York, 193 AD2d 874, 875). Goldstein, J. P., McGinity, H. Miller and Townes, JJ., concur.